      Case 1:20-cv-10697-PBS Document 28 Filed 04/23/20 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

STAFORD CAMPBELL, JAMES TANUI           )
KIPTANUI, JERMAINE ROBINSON,            )
and CARLOS SILVA,                       )
                                        )
          Petitioners,                  )
                                        )          Civil Action
          v.                            )          20-10697-PBS
                                        )
ANTONE MONIZ, Superintendent,           )
Plymouth County Correctional            )
Facility,                               )
                                        )
          Respondent.                   )


                         MEMORANDUM AND ORDER

                            April 23, 2020

Saris, D.J.

                             INTRODUCTION

     Petitioner James Tanui Kiptanui 1 brings this habeas petition

seeking relief pursuant to the Court’s declaratory judgment in

Reid v. Donelan, 390 F. Supp. 3d 201 (D. Mass. 2019) (“Reid”).

Petitioner argues that his mandatory detention under 8 U.S.C.

§ 1226(c) has become unreasonably prolonged and that he is

entitled to a bond hearing before an immigration judge.

     For the reasons stated below, the Court hereby ALLOWS the

petition (Docket No. 1) as to Petitioner James Tanui Kiptanui

and ORDERS that Kiptanui receive, within seven calendar days, a


1 Three other petitioners are also named in this habeas corpus
petition. This Order pertains only to Kiptanui’s claims.
                                    1
      Case 1:20-cv-10697-PBS Document 28 Filed 04/23/20 Page 2 of 10



bond hearing that complies with the requirements of the

permanent injunction in Reid.

                            LEGAL STANDARDS

     Under 8 U.S.C. § 1226(c), the Government “shall take into

custody” any noncitizen who is inadmissible or deportable based

on a conviction for “certain crimes of moral turpitude,

controlled substance offenses, aggravated felonies, firearm

offenses, or acts associated with terrorism.” Reid, 390 F. Supp.

3d at 213 (quoting 8 U.S.C. § 1226(c)(1); Gordon v. Lynch, 842

F.3d 66, 67 n.1 (1st Cir. 2016)). The statute does not allow for

conditional release on bond, except in the limited circumstance

of witness protection. See 8 U.S.C. § 1226(c)(2).

     Nonetheless, “mandatory detention under § 1226(c) without a

bond hearing violates due process when an alien’s individual

circumstances render the detention unreasonably prolonged in

relation to its purpose in ensuring the removal of deportable

criminal aliens.” Reid, 390 F. Supp. 3d at 219.

     In Reid v. Donelan, this Court certified a class of “[a]ll

individuals who are or will be detained within the Commonwealth

of Massachusetts or the State of New Hampshire pursuant to 8

U.S.C. § 1226(c) for over six months and have not been afforded

an individualized bond or reasonableness hearing.” No. 13-30125-

PBS, 2018 WL 5269992, at *8 (D. Mass. Oct. 23, 2018). Pursuant

to this Court’s subsequent declaratory judgment, any member of

                                    2
      Case 1:20-cv-10697-PBS Document 28 Filed 04/23/20 Page 3 of 10



the Reid class may “bring a habeas petition in federal court to

challenge his detention as unreasonably prolonged.” Reid, 390 F.

Supp. 3d at 227.

     The reasonableness of a petitioner’s continued detention

without a bond hearing under § 1226(c) must be analyzed on a

case-by-case basis. See id. at 219. The following nonexclusive

factors are relevant in determining the reasonableness of

continued mandatory detention:

     [T]he total length of the detention; the foreseeability of
     proceedings concluding in the near future (or the likely
     duration of future detention); the period of the detention
     compared to the criminal sentence; the promptness (or
     delay) of the immigration authorities or the detainee; and
     the likelihood that the proceedings will culminate in a
     final removal order.

Id. (citation omitted).

     Of these factors, the length of the petitioner’s detention

is “the most important.” Id. Mandatory detention is “likely to

be unreasonable if it lasts for more than one year during

removal proceedings before the agency, excluding any delays due

to the alien's dilatory tactics.” Id. Detention of less than one

year may be unreasonable “if the Government unreasonably delays

or the case languishes on a docket.” Id. at 220.

     If a petitioner’s mandatory detention has been unreasonably

prolonged, the petitioner “is entitled to a bond hearing before

an immigration judge.” Id. At that hearing,



                                    3
        Case 1:20-cv-10697-PBS Document 28 Filed 04/23/20 Page 4 of 10



       [T]he Government [must] prove that the alien is either
       dangerous by clear and convincing evidence or a risk of
       flight by a preponderance of the evidence. The immigration
       court may not impose excessive bail, must evaluate the
       alien’s ability to pay in setting bond, and must consider
       alternative conditions of release such as GPS monitoring
       that reasonably assure the safety of the community and the
       alien’s future appearances.

Id. at 228.

                                    FACTS

  I.     Legal Status and Criminal History

       Petitioner is a citizen of Kenya. He entered the United

States in 2004 at age eighteen with his immediate family. He was

granted asylum based on the political persecution of his father

in Kenya.

       In 2011, Petitioner was charged with aggravated burglary,

but that charge was dismissed. That year, he was also charged

with grand theft auto and assault in connection with an assault

on his then-wife. He was convicted on both charges in 2012 and

sentenced to five years of probation. Two days later, he

violated his probation and was sentenced to twelve months

incarceration. He was released on good behavior after serving

five months.

       Petitioner was convicted of operating under the influence

in 2015. He was charged in 2016 with assault but the charges

were dismissed. He was again charged with assault in 2017 and

was convicted. He was given a suspended sentence of two years’


                                      4
        Case 1:20-cv-10697-PBS Document 28 Filed 04/23/20 Page 5 of 10



incarceration. Finally, in March 2018, Petitioner was charged

with assault with the intent to rape, unarmed robbery,

strangulation/suffocation, breaking and entering in the daytime

with the intent to commit a felony, assault and battery on a

family/household member, and assault and battery with a

dangerous weapon. These charges were dismissed.

  II.    Immigration Detention and Proceedings

     Petitioner has been held in immigration detention since

February 28 or March 1, 2019. Petitioner’s initial hearing was

scheduled for March 25, 2019. The immigration judge (IJ) reset

the case until April 1, 2019, to allow Petitioner to obtain

counsel. The case was then reset for April 15, 2020 and again

for April 22, 2020, both times to allow Petitioner more time to

seek counsel.

     On April 22, 2019, Petitioner appeared with an attorney. At

that hearing, the IJ found Petitioner removable based on his

criminal history but reset the case to allow Petitioner to file

applications for relief from removal and to seek bond under the

then-effective ruling in Gordon v. Johnson, 300 F.R.D. 31 (D.

Mass. 2014). No bond application was filed so no bond hearing

was ever held.

     On May 23, 2019, the IJ conducted a merits hearing on

Petitioner’s applications for relief from removal and then reset

the case for further argument on June 6, 2019. The IJ was unable

                                      5
      Case 1:20-cv-10697-PBS Document 28 Filed 04/23/20 Page 6 of 10



to hold the June 6, 2019 hearing “due to scheduling conflicts”

and reset the hearing for August 1, 2019. Dkt. No. 23-1 ¶ 26.

Further hearings with testimony and argument on Petitioner’s

applications for relief from removal were held on August 1,

September 18, September 30, and October 30, 2019. On October 30,

2019, the IJ took the applications under advisement. On December

9, 2019, the IJ convened a hearing to inform the parties that

further briefing was required on Petitioner’s application.

     On January 22, 2020, the IJ issued a written decision

denying Petitioner’s five applications for relief from removal,

including under the Convention Against Torture, based on

Petitioner’s criminal record, which the IJ described as

“inherently violent and dangerous.” The IJ made an adverse

credibility determination as to Petitioner’s testimony about his

criminal history.

     Petitioner appealed the IJ’s decision on February 24, 2020.

The BIA has not issued a briefing schedule. On April 10, 2020,

ICE filed a motion expedite the BIA’s consideration of

Petitioner’s appeal.

                               DISCUSSION

     Petitioner argues he is entitled to a bond hearing before

an immigration judge because his mandatory detention is

“unreasonably prolonged in relation to its purpose in ensuring



                                    6
        Case 1:20-cv-10697-PBS Document 28 Filed 04/23/20 Page 7 of 10



the removal of deportable criminal aliens.” Reid, 390 F. Supp.

3d at 219.

  I.     Length of Detention

       The length of a petitioner’s mandatory detention is “the

most important factor” in determining its reasonableness. Id.

Detention of over a year is “likely to be unreasonable,” but

“[p]eriods of detention directly attributable to an alien’s

dilatory tactics should not count in determining whether

detention has exceeded the one-year mark.” Id. at 219-20. The

Court begins by determining whether Petitioner’s detention has

exceeded the one-year mark.

       Here, Petitioner has been detained almost fourteen months,

well over one year. The length of his detention is not due to

“dilatory tactics” on Petitioner’s part. While the case was

reset for short periods of time to allow Petitioner to obtain

counsel and for his attorney to prepare his applications for

relief, most of the Petitioner’s detention was spent actively

litigating his applications for relief from removal. Five merits

hearings involving testimony and argument were held between May

and October 2019, including a two-month delay due to “scheduling

conflicts” from June 6 until August 1, 2019. Dkt. 23-1 ¶ 26.

       Although the Court can make no assessment of the merits of

Petitioner’s applications for relief, the number of hearings and

the additional briefing requested by the IJ suggest that

                                      7
        Case 1:20-cv-10697-PBS Document 28 Filed 04/23/20 Page 8 of 10



Petitioner’s case raises difficult or close questions. Under

these circumstances, the Court does not consider Petitioner’s

appeal to the BIA to be a “dilatory tactic.”

     Petitioner’s detention has passed the one-year mark and he

has not engaged in dilatory tactics, making it “likely” that his

continued detention without a bond hearing is unreasonable. Id.

at 219.

  II.     Other Relevant Factors

     In assessing the reasonableness of Petitioner’s mandatory

detention without a bond hearing, the Court also considers “[1]

the foreseeability of proceedings concluding in the near future

(or the likely duration of future detention); [2] the period of

the detention compared to the criminal sentence; . . . and [3]

the likelihood that the proceedings will culminate in a final

removal order.” Reid, 390 F. Supp. 3d at 219 (numbering added).

     Here, Petitioner’s appeal was lodged with the BIA in

February 2020 and the BIA has not yet set a briefing schedule.

Although ICE recently filed a motion to expedite the appeal, the

Court has no knowledge that the motion was granted. Therefore,

it is not likely that proceedings will conclude in the near

future. Furthermore, Petitioner’s immigration detention of

fourteen months far exceeds the five months he served on his

2011 criminal conviction. Neither party has entered the IJ’s

merits opinion into the record so the Court cannot predict

                                      8
      Case 1:20-cv-10697-PBS Document 28 Filed 04/23/20 Page 9 of 10



Petitioner’s likelihood of success on his appeal to the BIA

regarding his claims for relief from removal, including under

the Convention Against Torture. But given the additional factors

that weigh strongly in Petitioner’s favor, the Court concludes

that Petitioner’s mandatory detention without a bond hearing has

become unreasonably prolonged.

     The Reid analysis does not consider whether a petitioner is

likely to be successful in his application for bond. The IJ here

reasonably described Petitioner’s criminal history as

“inherently violent and dangerous,” Dkt. 23-1 ¶ 30, and “an

immigration judge is under no obligation to release a criminal

alien deemed to be dangerous or a risk of flight under the

[proper] burden and standard of proof.” Reid, 390 F. Supp. 3d at

220. It will be up to an immigration judge to determine whether

any conditions of release can “reasonably assure the safety of

the community” considering Petitioner’s violent criminal

history. Id. at 225. If Petitioner is denied bond, he may move

to reopen this petition to allow the Court to consider his due

process claims related to the current COVID-19 pandemic.

                               CONCLUSION

     Petitioner’s mandatory detention under 8 U.S.C. § 1226(c)

has been unreasonably prolonged and Petitioner is therefore

entitled to a bond hearing before an immigration judge. The

petition for a writ of habeas corpus [Docket No. 1] is

                                    9
     Case 1:20-cv-10697-PBS Document 28 Filed 04/23/20 Page 10 of 10



accordingly ALLOWED as to Petitioner Kiptanui. The Court ORDERS

that Kiptanui receive, within seven calendar days, a bond

hearing that complies with the requirements of the permanent

injunction in Reid v. Donelan, 390 F. Supp. 3d 201, 228 (D.

Mass. 2019).



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   10
